 30312 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1305 NLRB 1071.2No. 92-1307 (unpublished).3All dates hereafter are in 1993.4Par. 1 alleges the computational method used to arrive at quar-terly gross backpay. Par. 2 alleges the average hours worked by rep-
resentative employees during the backpay period. Par. 3 alleges the
hourly wage increases that the Respondent would have given to cer-
tain of the discriminatees during the backpay periods.Shenandoah Coal Company and United MineWorkers of America and District 28, United
Mine Workers of America. Case 11±CA±13282August 31, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn January 8, 1992, the National Labor RelationsBoard issued a Decision and Order in this proceeding1ordering the Respondent, Shenandoah Coal Company,
to, inter alia, offer reinstatement to employees Glen
Cook, Joe Horne, Rockie Meadows, Todd Meadows,
and Peck Ray, and to make them whole for any losses
suffered as a result of the Respondent's discriminatory
unfair labor practices against them. On June 2, 1992,
the United States Court of Appeals for the Fourth Cir-
cuit enforced the Board's Order in full.2On March 31,1993, the Regional Director for Region 11 issued a
compliance specification and notice of hearing alleging
that a controversy had arisen over the amount of back-
pay due under the terms of the Board's Order and noti-
fying the Respondent that it must file an answer com-
plying with the Board's Rules and Regulations within
21 days of service of the backpay specification.On April 21, 1993,3the Respondent filed an answeradmitting in part and denying in part the compliance
specification and submitting an affirmative defense. On
May 5, by telephone, the General Counsel advised the
Respondent that the portions of its answer denying the
matters set forth in paragraphs 1, 2, and 3 of the com-
pliance specification were insufficient based on Section
102.56(b) of the Board's Rules and Regulations. On
May 11, the Respondent filed an amended answer to
the compliance specification. The General Counsel on
that date advised the Respondent by telephone that its
amended answer to paragraphs 1, 2, and 3 of the com-
pliance specification was similarly insufficient and that
in the absence of an appropriate answer by the close
of business on May 13, the General Counsel wouldseek summary judgment as appropriate. On May 12,
the Respondent informed the General Counsel, by tele-
phone, that no further answer would be filed.On May 14, the General Counsel filed with theBoard a Motion for Partial Summary Judgment with
respect to the computation of gross backpay, with ex-
hibits attached. The General Counsel alleges that the
Respondent's answers to the allegations in paragraphs
1, 2, and 3 of the compliance specification regarding
the computation of gross backpay do not meet the
specificity requirements of Section 102.56(b) of the
Board's Rules and Regulations. On May 18, the Boardissued an order transferring the proceeding to theBoard and Notice to Show Cause why the General
Counsel's motion should not be granted. The Respond-
ent did not file responses to the Motion for Partial
Summary Judgment or to the Notice to Show Cause.On the entire record in this case, the Board makesthe followingRuling on Motion for Partial Summary JudgmentSection 102.56(b) and (c) of the Board's Rules andRegulations states in pertinent part:(b) ... As to all matters within the knowledge
of the respondent, including but not limited to the
various factors entering into the computation of
gross backpay, a general denial shall not suffice.
As to such matters, if the respondent disputes ei-
ther the accuracy of the figures in the specifica-
tion or the premises on which they are based, the
answer shall specifically state the basis for such
disagreement, setting forth in detail the respond-
ent's position as to the applicable premises and
furnishing the appropriate supporting figures.(c) ... If the respondent files an answer to the
specification but fails to deny any allegation of
the specification in the manner required by para-
graph (b) of this section, and the failure so to
deny is not adequately explained, such allegation
shall be deemed to be admitted to be true, and
may be so found by the Board without the taking
of evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any
evidence controverting the allegation.The Memorandum in Support of Motion for PartialSummary Judgment submits that the Respondent has
failed to comply with the Board's Rules in that its
amended answer does not set forth specifically the
basis for disagreement and the Respondent's position
as to the applicable premises including the appropriate
supporting figures.We agree with the General Counsel's contentions.The matters denied concern the various factors entering
into the computation of gross backpay, subjects that
are within the Respondent's knowledge.4As to thesematters, the rules require more than a general denial.
The Respondent must specifically state the basis for
disagreement, setting forth in detail its position as to
the applicable premises and furnishing the appropriate
supporting figures. See Best Roofing Co., 304 NLRB727, 728 (1991). The Respondent's amended answer to
paragraphs 1 and 2 of the compliance specification de- 31SHENANDOAH COAL CO.5See Structural Finishing, 296 NLRB 439, 440 (1989) (respond-ent's answer to the gross backpay allegations inadequate where it
failed to, inter alia, submit reasons why the hours set forth in the
specification were not representative of the hours the discriminatees
would have worked during the backpay period).nies that the formula and figures set forth are accuratefor the computation of gross backpay on the grounds
that ``the employees utilized by the Region are not
representatives.'' The amended answer is deficient be-
cause it does not elaborate further, and fails to explain
why the employees considered by the Region are not
representative of the discriminatees.5The Respondent'sanswer to paragraph 3 merely denies the hourly wage
increases that would have been given to certain of the
discriminatees during their respective backpay periods,
as alleged in the compliance specification. The amend-
ed answer does not set forth what the Respondent be-
lieves the hours and rates of pay for the discriminatees
should have been calculated to be and the basis for
that calculation.The compliance specification served on the Re-spondent specified that the Respondent should file an
answer to the compliance specification, and that ``[T]o
the extent that such answer fails to deny allegations
... in the manner required under the Board's Rules

and Regulations and failure to do so is not adequately
explained, such allegations shall be deemed to be ad-
mitted to be true.'' As the Respondent has failed todeny the gross backpay allegations in the manner pre-scribed in Section 102.56(b) and (c) or to explain ade-
quately its failure to do so, Section 102.56(c) requires
that such allegations be deemed admitted to be true.
Accordingly, we shall grant the General Counsel's Mo-
tion for Partial Summary Judgment as it pertains to the
gross backpay allegations of paragraphs 1, 2, and 3 of
the compliance specification. The Respondent is pre-
cluded from introducing any evidence controverting
these allegations.ORDERIt is ordered that the General Counsel's Motion forPartial Summary Judgment is granted as to the allega-
tions contained in paragraphs 1, 2, and 3 of the com-
pliance specification.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 11 for the
purpose of arranging a hearing before an administra-
tive law judge on the remaining allegations contained
in the compliance specification.ITISFURTHERORDERED
that the administrative lawjudge shall prepare and serve on the parties a decision
containing findings, conclusions, and recommendations
based on all the record evidence. Following the service
of the administrative law judge's decision on the par-
ties, the provisions of Section 102.46 of the Board's
Rules and Regulations shall apply.